Case 1:18-cv-00172-MN Document 283 Filed 07/09/21 Page 1 of 12 PageID #: 7289




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 TRUSTID, INC.,                                   )
                                                  )
                        Plaintiff,                )
                                                  )
                v.                                )   C.A. No. 18-172 (MN)
                                                  )
 NEXT CALLER INC.,                                )
                                                  )
                        Defendant.                )


              NEXT CALLER’S MOTION TO COMPEL TRUSTID TO
          RETURN NEXT CALLER’S SOURCE CODE AND FOR SANCTIONS

       Pursuant to Rule 37 of the Federal Rules of Civil Procedure and D. Del. LR 1.3, Defendant

Next Caller Inc. (“Next Caller”) respectfully moves to compel Plaintiff TRUSTID, Inc.

(“TRUSTID”) to return and/or certify destruction of any copies of Next Caller’s source code that

it received in this action, and for sanctions. The basis for this motion is TRUSTID’s numerous,

recently disclosed violations of the Protective Order governing access to and use of Next Caller’s

source code. In addition to the return of its source code, Next Caller requests as appropriate

sanctions: (1) that the Court preclude TRUSTID from using Next Caller’s source code at trial; (2)

that the Court order TRUSTID to pay Next Caller’s attorneys’ fees and costs incurred in bringing

this motion; and (3) any other reasonable sanctions as determined by the Court appropriate to

discourage future Protective Order violations.

       It is unfortunate that Next Caller has to raise this issue at this stage of the case and impose

on the Court’s time and resources on the eve of trial. Next Caller believes, however, that this

serious issue must be brought to the Court’s attention and resolved quickly.




                                                 1
Case 1:18-cv-00172-MN Document 283 Filed 07/09/21 Page 2 of 12 PageID #: 7290




                               PROCEDURAL BACKGROUND

       On October 29, 2018, the parties submitted a Stipulated Protective Order (D.I. 46) to

govern the disclosure of confidential information, including source code, in this matter. On

October 31, 2018, Magistrate Judge Burke entered the Protective Order. The Stipulated Protective

Order includes detailed provisions and protections for any production of source code in discovery.

Among other things, the Protective Order limits the number of hard copies (to two) and prohibits

making electronic copies. During discovery, at the request of TRUSTID and pursuant to the terms

of the Protective Order, Next Caller made its source code available for review on a secure computer

and provided counsel for TRUSTID with hard copies of specific, requested portions.

       On June 28, 2021, just before the Pretrial Conference, TRUSTID’s counsel approached

counsel for Next Caller in the hallway to say there might be a need for TRUSTID to use Next

Caller’s source code at trial and that the parties should discuss how best to do that in light of the

Protective Order. During the Pretrial Conference, in response to the Court’s question about the

need to seal the courtroom, Next Caller’s counsel noted “I did hear for the first time this morning

. . . that Plaintiffs may want to publish our source code. So I need to know more about that . . . if

that’s something they intend to do, that would raise an issue in terms of public access.” (Tr. at

56:17-21). TRUSTID’s counsel responded that “we may, we may need to display that [Next

Caller’s] source code depending on how things transpire.” (Id. at 56:22-23). The next day, counsel

for Next Caller sought clarification with respect to how TRUSTID planned to use Next Caller’s

source code at trial. (See June 29, 2021 E-mail from I. Brooks to J. Tuminaro, Exhibit 1.) Counsel

for TRUSTID responded on Wednesday, June 30, 2021, stating: “we do not intend to use source

code at trial.” (See June 30, 2021 E-Mail from D. Block to I. Brooks, Exhibit 2.)




                                                 2
Case 1:18-cv-00172-MN Document 283 Filed 07/09/21 Page 3 of 12 PageID #: 7291




       Then, on the afternoon of Friday, July 2, 2021, TRUSTID’s counsel wrote to Next Caller’s

counsel to inform Next Caller that “senior members” of TRUSTID’s legal team had learned about

unauthorized electronic copies of Next Caller’s source code created in July 2020. (July 2, 2021

Letter from J. Tuminaro to I. Brooks, Exhibit 3 (“[l]ast week, senior members of our trial team

first learned than an electronic copy of these hard copies had been created.”).) Id. Counsel for

TRUSTID wrote that an electronic copy was originally created when it was scanned and emailed

as a PDF file to a vendor to be stamped as a trial exhibit. Id. Another electronic copy was

subsequently saved to a network folder at TRUSTID’s counsel’s firm where it remained for nearly

a year before it was copied again and sent electronically to a different vendor in anticipation of the

currently scheduled trial. Id. At the time of disclosure, neither vendor had signed Exhibit A of

the Protective Order. TRUSTID’s counsel has represented that both have since signed. Id. Each

of these actions was in violation of Paragraph 6.3 of the Protective Order.

        Next Caller quickly responded to the unauthorized copying, transmission, and disclosure,

expressing concern about TRUSTID’s timing in disclosing the violations and attempts to

downplay their significance. (See July 6, 2021 Letter from I. Brooks to J. Tuminaro, Exhibit 4.)

Next Caller also requested clarification with respect to the timing and scope of the unauthorized

copying and disclosure. And Next Caller demanded return of its source code.

       Counsel for TRUSTID responded on Wednesday, July 7, 2021, providing additional details

regarding the unauthorized disclosures. (See July 7, 2021 Letter from J. Tuminaro to I. Brooks,

Exhibit 5.) Counsel for TRUSTID disclosed that: (1) senior members of the legal team were first

made aware of the unauthorized electronic versions and disclosures on June 22, 2021, (2) they

sought confirmation internally that all local electronic copies had been destroyed, and (3) they had

received fully executed copies of Exhibit A to the Protective Order from the vendors on June 24,


                                                  3
Case 1:18-cv-00172-MN Document 283 Filed 07/09/21 Page 4 of 12 PageID #: 7292




2021 (Exhibit 6) and June 30, 2021 (Exhibit 7).                He also provided a log “based on

contemporaneous records” (Exhibit 8). Finally, TRUSTID said it would not and could not return

Next Caller’s source code, in part because it reversed course and stated that it does in fact intend

to use Next Caller’s source code at trial. (Exhibit 5 at 2.)

                                            ARGUMENT

        I.     TRUSTID SHOULD BE COMPELLED TO RETURN ALL COPIES OF
               NEXT CALLER’S SOURCE CODE.

        The importance of protecting unauthorized access to source code cannot be understated.

Drone Techs., Inc. v. Parrot S.A., 838 F.3d 1283, 1300 n.13 (Fed. Cir. 2016) (“[I]t is well

recognized . . . that source code requires additional protections to prevent improper disclosure

because it is often a company’s most sensitive and most valuable property.”). Often held as a trade

secret, source code is highly protected due to the potential competitive harm that could occur if it

were made publicly available. Via Vadis Controlling GmbH v. Skype, Inc., C.A. No. 12-193-RGA,

2013 WL 646236, at *3 (D. Del. Feb. 21, 2013) (“Source codes are the most sensitive and

confidential property of Respondents.”); Raytheon Co. v. Cray, Inc., No. 2:16-MC-0898 DAK,

2017 WL 398362, at *2 (D. Utah Jan. 30, 2017) (describing source code as “a company’s crown

jewel, the shining star in the constellation of . . . intellectual property rights”) (citation omitted),

aff’d, No. 2:16-MC-898-DAK, 2017 WL 823558 (D. Utah Mar. 2, 2017).

        Protection of source code is particularly critical where, as here, the parties are head-to-head

competitors.   The parties negotiated the Protective Order specifically to include provisions

intended to reduce the risk of competitive harm associated with disclosing source code during the

litigation.

        Counsel for TRUSTID violated the protective order by making electronic copies of the

source code, transmitting the source code electronically, disclosing the source code to vendors who

                                                   4
Case 1:18-cv-00172-MN Document 283 Filed 07/09/21 Page 5 of 12 PageID #: 7293




were not authorized to view it, failing to maintain a log of all copies, and failing to immediately

notify Next Caller of the unauthorized disclosure. Such violations show that counsel for TRUSTID

fails to recognize the value and importance of Next Caller’s source code and they should not be

permitted to keep copies and further increase the risk of competitive harm. Thus, Next Caller

requests that the Court enter an order compelling counsel for TRUSTID to return all hard copies

of Next Caller’s source code and/or certify that they have destroyed all hard copies of the source

code.

        The terms and conditions of the Protective Order relevant to this dispute include:

               (f) Access to Source Code Material shall be limited to Outside
               Counsel and up to two (2) Experts of the Receiving Party (i.e.,
               not existing employees, principals, managers, members, inventors
               of the patent in suit, or affiliates of a Party or of an affiliate of a
               Party) retained for the purpose of this Action and approved to access
               such HIGHLY CONFIDENTIAL – SOURCE CODE pursuant to
               the requirements in Paragraph 6.4 below. A Receiving Party may
               only to the extent necessary, include excerpts of Source Code
               Material in a pleading, exhibit, expert report, discovery document,
               or other Court document (“Source Code Document”), provided that
               the Source Code Documents are appropriately marked under this
               Order, restricted to those who are entitled to have access to them as
               specified herein, and, if filed with the Court, filed under seal in
               accordance with the Court’s rules, procedures and orders;

Protective Order, ¶ 6.3(f) (emphasis added);

               (h) No electronic copies of Source Code Material shall be made
               without prior written consent of the Producing Party, except for
               limited portions of the Source Code Material necessary to create
               documents which, pursuant to the Court’s rules, procedures and
               order, must be filed or served electronically. Should printouts or
               photocopies be transferred back to electronic media, such media
               shall be labeled “HIGHLY CONFIDENTIAL – SOURCE CODE”
               and shall continue to be treated as such;

Protective Order, ¶ 6.3(h) (emphasis added);

               (k) The Receiving Party shall maintain a log of all copies of the
               Source Code Material. The log shall include the names of the
               recipients of all paper copies and locations where the paper copies
                                                 5
Case 1:18-cv-00172-MN Document 283 Filed 07/09/21 Page 6 of 12 PageID #: 7294




               are stored. The Receiving Party shall provide a copy of this log to
               the Producing Party within five (5) business days of a Producing
               Party’s request for a copy of the log, such request to include a
               reasonable basis for production (e.g., good cause). Other than as
               provided herein, no other copies (i.e., paper copies, electronic
               copies, handwritten copies, etc.) of Source Code Material shall
               be made without prior written consent of the Producing Party,
               except as necessary to create documents which, pursuant to the
               Court’s rules, procedures and order, must be filed or served
               electronically;

Protective Order, ¶ 6.3(k) (emphasis added);

               A Producing Party’s Source Code Material (including to the extent
               included in a Source Code Document) may only be transported by
               the Receiving Party at the direction of a person authorized to have
               access under this Order to another person so authorized, on paper or
               removable electronic media (e.g., a DVD, CD-ROM, or flash
               memory “stick”) via hand carry, Federal Express or other similarly
               reliable courier. Source Code Material may not be transported
               or transmitted electronically over a network of any kind,
               including a LAN, an intranet, or the Internet. Source Code
               Material may only be transported electronically for the purpose of
               Court proceeding(s) or deposition(s) as set forth in paragraph 6.3(l)
               above and is at all times subject to the transport restrictions set forth
               herein. But, for those purposes only, the Source Code Materials may
               be loaded onto a stand-alone computer. The Source Code Material
               may not be reviewed in public, including on airplanes, trains or other
               public transportation that would create a risk of unauthorized
               viewing of the material.

Protective Order, ¶ 6.3(m) (emphasis added).          TRUSTID’s counsel violated each of these

provisions.

       In addition, TRUSTID’S counsel did not comply with the “immediate” notification

provision of Paragraph 11, instead waiting ten days – until after the Pretrial Conference – to notify

Next Caller of the violations. Paragraph 11 provides:

               If a Receiving Party learns that, by inadvertence or otherwise, it has
               disclosed Protected Material to any person or in any circumstance
               not authorized under this Order, the Receiving Party must
               immediately: (a) notify the Designating Party, in writing, of the
               unauthorized disclosure(s); (b) use its best efforts to retrieve all
               copies of the Protected Material; (c) inform the person(s) to whom
                                                  6
Case 1:18-cv-00172-MN Document 283 Filed 07/09/21 Page 7 of 12 PageID #: 7295




               unauthorized disclosures were made of all the terms of this Order;
               and (d) request that such person(s) execute the “Acknowledgement
               and Agreement to Be Bound by Stipulated Protective Order”
               (Exhibit A).

Protective Order, ¶ 11.1 (emphasis added).

       Pursuant to Paragraph 6.3(h), there was a violation of the Protective Order on or around

July 6, 2020, when counsel for TRUSTID created an electronic copy of the source code while

preparing exhibits for the previously scheduled trial. (Exhibit 5 at 1). TRUSTID did not seek

authorization from Next Caller to create this electronic copy. Instead, TRUSTID simply states

that those working on the exhibits did not “remember[] the pertinent term in the Protective Order

distinguishing this exhibit and scanned the available printed copy in order to compile a complete

set of trial exhibits.” Id. There is no dispute that counsel for TRUSTID violated the Protective

Order by creating the unauthorized electronic copy.

       Counsel for TRUSTID then provided an electronic copy by email to a vendor involved in

stamping the exhibits for trial in July 2020, thus violating Paragraph 6.3(m)’s prohibition on

electronic transfer and Paragraph 6.3(f)’s limitation of disclosure to outside counsel and two

Experts of the Receiving Party. Counsel for TRUSTID again does not dispute that this occurred,

instead seeking to pass it off because, nearly a year later, the vendor signed Exhibit A to the Order.

Counsel for TRUSTID again violated these same provisions in June 2021 when it provided an

electronic copy of the source code to a different vendor. (Exhibit 5 at 1.) Counsel for TRUSTID

also failed to maintain a log of all copies of the source code required by Paragraph 6.3(k), noting

that it only prepared the log “[i]n response to your request” and “based on contemporaneous

records.” (Exhibit 5 at 2.)

       Finally, TRUSTID failed to immediately notify Next Caller of the unauthorized disclosure

of the source code as required by the Protective Order. Paragraph 11 Protective Order, ¶ 11.1.

                                                  7
Case 1:18-cv-00172-MN Document 283 Filed 07/09/21 Page 8 of 12 PageID #: 7296




TRUSTID waited ten days after its “senior members” discovered the unauthorized disclosure on

June 22, 2021 to notify Next Caller.1 (Exhibit 3, Exhibit 5 at 1.) During that time, TRUSTID’s

counsel represents that they investigated, used their best efforts to locate and retrieve all copies of

the source code, and received executed versions of Exhibit A to the Protective Order from the

vendors (Exhibits 6-7, executed June 24, 2021 and June 30, 2021 respectively). What they did not

do was to notify Next Caller of the violations. Contrary to the plain language of the Protective

Order, they waited until after completing these other requirements before finally notifying Next

Caller on July 2, 2021.

       More remarkably, TRUSTID’s counsel waited until after the June 28 Pretrial Conference

to advise Next Caller’s counsel of the violations, even though they were fully aware of them when

counsel discussed the use of Next Caller’s source code in the hall before the conference and again

at the conference. Had counsel for TRUSTID provided the immediate notice required, Next Caller

could have raised this issue at the Pretrial Conference.

       Taken together, TRUSTID’s repeated and severe violations of the Protective Order

demonstrate that they should not be permitted to maintain copies of Next Caller’s source code.

Next Caller respectfully requests that the Court enter an order directing TRUSTID’s counsel and

experts to immediately return all copies of the source code or certify that all copies have been

destroyed.2




1
       Of course, other members of the legal team were aware of the violations much earlier.
2
      Next Caller has advised TRUSTID’s counsel that Next Caller will maintain the copies in
Wilmington and make them available in the event that the Court permits their use at trial.

                                                  8
Case 1:18-cv-00172-MN Document 283 Filed 07/09/21 Page 9 of 12 PageID #: 7297




       II.     THE COURT SHOULD AWARD SANCTIONS.

       As Judge Grewal observed in the Apple v Samsung cases, protective orders only work (and

parties who are competitors can only have confidence in them) if “confidential information

remains confidential because counsel and clients alike follow court orders. If parties breach this

basic rule, the court’s assurances become meaningless.” Apple Inc. v. Samsung Elecs. Co., Ltd.

CV 11-1846 LHK, D.I. 2483 at 2 (N.D. Cal. Oct. 2, 2013) (Exhibit 9).

       If that tenet is breached, sanctions are appropriate.   Pursuant to Rule 37 of the Federal

Rules of Civil Procedure, the Court may issue sanctions for a party’s failure to obey a discovery

order. Fed. R. Civ. P. 37(b)(2)(A)(i)-(vii); see also D. Del. LR 1.3(a) (“Sanctions may be imposed,

at the discretion of the Court for violations of the Rules, as well as for violations of the Fed. R.

Civ. P. and any order of the Court.”); MobileMedia Ideas LLC v. Apple Inc., C.A. No. 10-258-

SLR/MPT, 2012 WL 5379056 (D. Del. Oct. 31, 2012), R&R adopted by 2013 WL 5314709 (D.

Del. Sept. 16, 2013) (Granting attorney’s fees and costs following the defendant’s violation of

protective order); see also St. Clair Intellectual Prop. Consultants v. Motorola Mobility LLC, 292

F.R.D. 162, 167 (D. Del. 2013) (granting motion for sanctions, including attorney’s fees and costs,

for failure to comply with a scheduling order). Other courts have also imposed monetary sanctions

for protective order violations as a deterrent to others. See, e.g., Static Media LLC v. Leader

Accessories LLC, 18-cv-330-wmc, D.I. 77, at 2-3 (W.D. Wis. Jun. 17, 2021) (Exhibit 10).

       As set forth above, TRUSTID’s repeated violations of the Protective Order, including

making unauthorized electronic copies of the source code, unauthorized electronic transmission of

the source code, disclosing the source code to unauthorized parties in excess of the agreed upon

limit, failing to maintain a source code log, and failing to immediately notify Next Caller of the

unauthorized disclosures demonstrate a disregard for the Court’s Order and warrant sanctions.


                                                 9
Case 1:18-cv-00172-MN Document 283 Filed 07/09/21 Page 10 of 12 PageID #: 7298




       Next Caller seeks two forms of sanction. First, TRUSTID should not be permitted to use

Next Caller’s source code at trial. Second, TRUSTID should be required to pay at least Next

Caller’s attorneys’ fees and costs incurred in preparing and filing this motion.3 This sanction will

not remedy the violation, but should act as a deterrent to others and help reaffirm the seriousness

with which parties must treat highly confidential materials of other parties in litigation.



                                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                  /s/ Jack B. Blumenfeld
OF COUNSEL:
                                                  Jack B. Blumenfeld (#1014)
Sarah Chapin Columbia                             Megan E. Dellinger (#5739)
MCDERMOTT WILL & EMERY LLP                        1201 North Market Street
200 Clarendon Street, Floor 58                    P.O. Box 1347
Boston, MA 02116                                  Wilmington, DE 19899
(617) 535-4074                                    (302) 658-9200
                                                  jblumenfeld@morrisnichols.com
Ian B. Brooks                                     mdellinger@morrisnichols.com
MCDERMOTT WILL & EMERY LLP
500 North Capitol Street NW                       Attorneys for Defendant
Washington, DC 20001
(202) 756-8000

Jiaxiao Zhang
MCDERMOTT WILL & EMERY LLP
18565 Jamboree Road, Suite 250
Irvine, CA 92612-2565
(949) 851-0633



July 9, 2021


       3
          During a meet and confer call held July 8, 2021, TRUSTID’s counsel stated that
TRUSTID might be amenable to paying Next Caller’s fees if they are reasonable. Next Caller’s
fees in connection with TRUSTID’s Protective Order violations are ongoing, including the
preparation of this motion. Should the Court award reasonable fees, Next Caller would try to work
with TRUSTID to resolve the amount of the fees.


                                                 10
Case 1:18-cv-00172-MN Document 283 Filed 07/09/21 Page 11 of 12 PageID #: 7299




                                  RULE 7.1.1. STATEMENT

       Undersigned counsel for Defendant Next Caller Inc. states that Next Caller has made

reasonable efforts to reach agreement with Plaintiff TRUSTID, Inc. on the matters set forth in the

motion to compel return of Next Caller’s source code and for sanctions. Such efforts included a

meet and confer by phone on July 8, 2021, involving lead and Delaware counsel for both parties.

                                             /s/ Jack B. Blumenfeld
                                             __________________________
                                             Jack B. Blumenfeld (#1014)
Case 1:18-cv-00172-MN Document 283 Filed 07/09/21 Page 12 of 12 PageID #: 7300




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 9, 2021, I caused the foregoing to be electronically filed with

the Clerk of the Court using CM/ECF, which will send notification of such filing to all registered

participants.

       I further certify that I caused copies of the foregoing document to be served on July 9,

2021, upon the following in the manner indicated:

Adam W. Poff, Esquire                                                   VIA ELECTRONIC MAIL
Pilar G. Kraman, Esquire
YOUNG, CONAWAY, STARGATT & TAYLOR LLP
Rodney Square
1000 North King Street
Wilmington, DE 19801
Attorneys for Plaintiff TRUSTID, Inc.

Byron L. Pickard, Esquire                                               VIA ELECTRONIC MAIL
Jonathan Tuminaro, Esquire
Michael D. Specht, Esquire
Richard Bemben, Esquire
Daniel S. Block, Esquire
Lauren Watt, Esquire
Tyler J. Dutton, Esquire
Deirdre M. Wells, Esquire
Robert Stout, Esquire
Paige Cloud, Esquire
STERNE, KESSLER, GOLDSTEIN & FOX, PLLC
1100 New York Avenue, NW
Washington, DC 20005
Attorneys for Plaintiff TRUSTID, Inc.



                                             /s/ Jack B. Blumenfeld
                                             __________________________
                                             Jack B. Blumenfeld (#1014)
